Name: Commission Regulation (EC) No 2030/95 of 22 August 1995 concerning the stopping of fishing for sprat by vessels flying the flag of Sweden
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries;  international law
 Date Published: nan

 No L 199/20 I EN I Official Journal of the European Communities 24. 8 . 95 COMMISSION REGULATION (EC) No 2030/95 of 22 August 1995 concerning the stopping of fishing for sprat by vessels flying the flag of Sweden fishing for this stock as from 3 August 1995 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3362/94 of 20 December 1994 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished (2), as amended by Regulation (EC) No 746/95 (3), provides for sprat quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of sprat in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag of Sweden or registered in Sweden have reached the quota allocated for 1995 ; whereas Sweden has prohibited HAS ADOPTED THIS REGULATION : Article 1 Catches of sprat in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag of Sweden or registered in Sweden are deemed to have exhausted the quota allocated to Sweden for 1995. Fishing for sprat in the waters of ICES division III b, c and d (EC zone) by vessels flying the flag of Sweden or registered in Sweden is prohibited, as well as the retention on board, the transshipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 3 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1995. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . I1) OJ No L 363, 31 . 12. 1994, p. 1 . (3) OJ No L 74, 1 . 4. 1995, p. 1 .